                                                                                   FILED 
                                                             9:22 am Oct 15 2018
                                                          Clerk U.S. District Court 
                             UNITED STATES DISTRICT COURT Northern District of Ohio 
                              NORTHERN DISTRICT OF OHIO                Cleveland 



SUSAN REBECCA TELLER,                          )       CASE NO. 1:18 CV 1603
                                               )
               Plaintiff,                      )       JUDGE        DAN      AARON        POLSTER
                                               )
         v.                                    )
                                               )
WHITE & CASE, LLP.,                            )       MEMORANDUM OF OPINION
                                               )       AND ORDER
                                               )
               Defendant.                      )


       Pro se Plaintiff Susan Rebecca Teller has filed a “Criminal Complaint” in this matter against

the law firm White & Case, LLP. (Doc. No. 1.) Although her allegations are unclear and difficult

to parse, she alleges that White & Case represents “the U.S. business interests of Aramco the Saudi

National oil company,” and violated her constitutional rights to life, liberty, property, and equal

protection by “robbing millions of dollars in natural gas and oil property and inheritance rights to

said mineral rights from [her] and [her] family contained within the Utica Shale Region of West

Virginia.” (Id. at 1, 2.) She seeks restitution and other relief from this Court for purported “crimes”

against her and her family in connection with their mineral and property rights. (See id. at 15.)

With her Complaint, the plaintiff has filed application to proceed in forma pauperis. (Doc. No. 2.)

That application is granted, and for the reasons stated below, her Complaint is dismissed.

       Pro se pleadings must be liberally construed. See, e.g., Haines v. Kerner, 404 U.S. 519, 520

(1972) (per curiam) (noting that pro se complaints are held to “less stringent standards than formal

pleadings drafted by lawyers”). This principle, however, is not without limits. Beaudett v. City of

Hampton, 775 F.2d 1274, 1277 (4th Cir. 1985). Pro se plaintiffs must still meet basic pleading
requirements, and courts are not required to conjure allegations on their behalf. Martin v. Overton,

391 F.3d 710, 714 (6th Cir. 2004).

       Federal district courts are expressly required to screen all in forma pauperis complaints filed

in federal court, and to dismiss before service any such action that the court determines is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from

a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Hill v. Lappin, 630 F.3d

468, 470-71 (6th Cir. 2010).

       The Court finds that the plaintiff’s complaint must be dismissed under § 1915(e)(2)(B).

       Although the plaintiff does not appear to reference the federal civil rights statute, 42 U.S.C.

§ 1983, in her Complaint, § 1983 is the only statutory vehicle the plaintiff may use to redress any

alleged violations of her federal constitutional rights. See, e.g., Lomax v. Hennoy, 151 F.3d 493,

500 (6th Cir. 1998). A private citizen has no authority or private right of action to compel or

initiate a federal criminal prosecution, as the plaintiff seeks to do here. See Saro v. Brown, 11 Fed.

App’x 387, 388, 2001 WL 278284 (6th Cir. 2001).

       Further, to establish a claim under § 1983, a plaintiff must show that she suffered a

constitutional violation committed by person acting under color of state law. West v. Atkins, 487

U.S. 42 (1988). The plaintiff has not alleged facts plausibly suggesting that White & Case, a

private law firm, engaged in state action that caused a violation of her constitutional rights. See

Kottmyer v. Maas, 436 F.3d 684, 689 (6th Cir. 2006) (§ 1983 action dismissed where the plaintiff’s

allegations were insufficient to establish that the defendants engaged in state action).

       Additionally, in order to survive a dismissal for failure to state a claim under §

1915(e)(2)(B), a complaint must contain “sufficient factual matter, accepted as true, to state a claim


                                                 -2-
to relief that is plausible on its face.” Hill, 630 F.3d at 471 (applying the dismissal standard

articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atl. Corp. v. Twombly, 550 U.S. 544

(2007), to dismissals for failure to state a claim under § 1915(e)(2)(B)). The allegations “must be

enough to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555. And

they must be sufficient to give the defendant “fair notice of what [the plaintiff’s] claims are and the

grounds upon which they rest.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002).

       The unclear and conclusory assertions and statements set forth in the plaintiff’s Complaint

fail to meet these requirements, or suggest she has any plausible federal civil rights claim upon

which she may be granted relief in this case. See Lillard v. Shelby Cty. Bd. of Educ., 76 F.3d 716,

726 (6th Cir. 1996) (a court is not required to accept summary allegations or unwarranted

conclusions in determining whether a complaint states a claim for relief).

                                             Conclusion

       Accordingly, the plaintiff’s Complaint is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.

       IT IS SO ORDERED.



                                                s/ Dan Aaron Polster 10/15/2018
                                               DAN AARON POLSTER
                                               UNITED STATES DISTRICT JUDGE




                                                 -3-
